DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Quinones (U.S. PGPub 2009/0057855) in view of Beach (U.S. PGPub 2005/0145883) and Miyoshi (U.S. PGPub 2013/0049231).
Regarding claim 1, Quinones teaches a surface-mount semiconductor device (Fig. 11(a)) comprising a semiconductor chip (Fig. 18, [0069], 237); a die pad including Cu (Fig. 16, 213, Claim 3, [0069]); an adhesive that joins a backside of the nitride semiconductor chip and the die pad ([0069], solder), wherein the semiconductor device is a rectangular package having a plurality of terminals including a gate terminal, a source terminal, and a drain terminal (Quinones, Fig. 18, 211/212/214, [0067], [0069]).
Quinones does not explicitly teach wherein the chip comprises a silicon substrate and an In(x)Ga(y)Al(1-x-y)N layer in contact with a surface of the silicon substrate, where 0≤x≤1, 0≤y≤1, 0≤x+y≤1.
Quinones teaches wherein the semiconductor chip is a power vertical transistor ([0039]).
Beach teaches a power vertical MOSFET ([0036]-[0038], [0062] comprising a silicon substrate and GaN layer in contact with a surface of the substrate (Fig. 2G, 132, 133, [0062], y=1).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Beach with Quinones such that the device comprises an In(x)Ga(y)Al(1-x-y)N layer in contact with a surface of the silicon substrate, where 0≤x≤1, 0≤y≤1, 0≤x+y≤1 for the purpose of implementing the vertical power device of Beach in a QFN package (Quinonese, [0036]).

Quinones further does not explicitly teach wherein a thickness of the nitride semiconductor chip is at least 0.2 mm, and a thickness tm of the die pad and length L of the nitride semiconductor chip satisfy tm≥2.00×10−3×L2+0.173, tm being a thickness in mm and L being a length in mm; and wherein the thickness of the die pad is equal to a thickness of the plurality of terminals. 
Miyoshi teaches a QFN package ([0139]) with a semiconductor device chip (2, [0139]), a die pad (40, [0140]); an adhesive that joins a backside of the nitride semiconductor chip and the die pad (3, [0143]); wherein a thickness of the semiconductor chip is at least 0.20 mm ([0143], 220-240 um); and the thickness of the die pad and length L of the nitride semiconductor chip satisfy the equation tm ≥ 2 x 10^-3 x L^2 + 0.173 (die pad thickness of 190-210 um, [0140]; length L is less than 2.7 mm, [0141]; at 2.7 mm the right side of the equation is 0.19) and wherein the thickness of the die pad is equal to a thickness of the plurality of terminals ([0140]; die pad and terminals formed from single thickness metal plate).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Miyoshi with Quinones and Beach such that a thickness of the nitride semiconductor chip is at least 0.2 mm, and a thickness tm of the die pad and length L of the nitride semiconductor chip satisfy tm≥2.00×10−3×L2+0.173, tm being a thickness in mm and L being a length in mm; and wherein the thickness of the die pad is equal to a thickness of the plurality of terminals for the purpose of forming a QFN device with appropriate relative thicknesses for the lead frame and semiconductor die. 
Regarding claim 2, the combination of Quinones, Beach, and Miyoshi teaches wherein the plurality of terminals are dispersed at a first side and a second side that are two opposed sides in a plan view of the semiconductor device, the first side has the gate terminal, and out of the plurality of terminals, all terminals disposed at the second side are separated from the die pad (Quinones, Fig. 18; source and gate terminals on first side, 211/212, [0069]; drain terminals 214 on second side, separated from die pad [0067]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi for the reasons set forth in the rejection of claim 1.
Regarding claim 3, the combination of Quinones, Beach, and Miyoshi teaches wherein the source terminal and the drain terminal are disposed respectively at two opposed sides of the rectangular package (Quinones, Fig. 18, 211, 212, 214, [0067]-[0069]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Quinones, Beach, and Miyoshi teaches wherein, out of two opposed main surfaces of the die pad, the main surface not joined to the nitride semiconductor chip is exposed from the semiconductor device (Quinones, Fig. 16, 213; Beach, Fig. 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Quinones, Beach, and Miyoshi teaches wherein the two opposed sides have an equal number of terminals (Quinones, Fig. 18, 211, 212, 214, [0067]-[0069]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Quinones, Beach, and Miyoshi teaches wherein a first side and a second side have an equal number of terminals, the first side and the second side being the 
Regarding claim 7, the combination of Quinones, Beach, and Miyoshi teaches wherein the plurality of terminals are substantially flush with a lateral surface of the rectangular package (Quinones, Fig. 2, 213; Beach, Fig. 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi for the reasons set forth in the rejection of claim 1.
Regarding claim 8, the combination of Quinones, Beach, and Miyoshi teaches wherein the plurality of terminals are substantially flush with a lateral surface of the rectangular package (Quinones, Fig. 2, 213; Beach, Fig. 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi for the reasons set forth in the rejection of claim 1.
Regarding claim 9, the combination of Quinones, Beach, and Miyoshi teaches wherein the plurality of terminals are substantially flush with a lateral surface of the rectangular package (Quinones, Fig. 2, 213; Beach, Fig. 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi for the reasons set forth in the rejection of claim 1.
Regarding claim 10, the combination of Quinones, Beach, and Miyoshi teaches wherein the thickness tc of the nitride semiconductor chip is at least 0.2 mm and at most 0.377 mm ([0143], 220-240 um); and thickness tm, length L, and thickness tc satisfy tm≥2.00×10^−3×L^2+0.173+(−890×tc^2+670×tc−98.4)/593 (when tc=0.22, the value of the additional term is 0.00999; when tc = 0.24, the value of the additional term is 0.188; so within this range the equation is still satisfied). It would have been obvious to a person having ordinary skill in the art to 
Regarding claim 11, the combination of Quinones, Beach, and Miyoshi does not explicitly teach wherein the thickness of the semiconductor chip is at least 0.25 mm. Miyoshi teaches wherein the thickness of the semiconductor chip is greater than 0.1 mm and may be 0.22-0.24 mm, but not limited to this range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi such that the thickness of the semiconductor chip is at least 0.25 mm.
Regarding claim 12, the combination of Quinones, Beach, and Miyoshi teaches wherein the adhesive includes solder containing lead (Quinones, [0056]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi for the reasons set forth in the rejection of claim 1.
Regarding claim 16, the combination of Quinones, Beach, and Miyoshi teaches wherein a level of an upper surface of the die pad is equal to a level of upper surfaces of the plurality of terminals (Miyoshi, Fig. 2). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi for the reasons set forth in the rejection of claim 1.
Regarding claim 17, the combination of Quinones, Beach, and Miyoshi teaches wherein the die pad and the plurality of terminals are parts of a one-sheet lead frame (Quinones, Claim 7; Miyoshi, [0140]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Quinones, Beach, and Miyoshi for the reasons set forth in the rejection of claim 1.
Regarding claim 19, the combination of Quinones, Beach, and Miyoshi does not explicitly teach wherein the thickness tm of the die pad is greater than the thickness of the nitride semiconductor chip. Quinones teaches wherein the die pad and the semiconductor chip have thicknesses of 0.2 mm but not limited to these values ([0046]). Miyoshi teaches wherein the thickness tm of the die pad is 190-210 um ([0140]) and wherein the thickness of the semiconductor chip is greater than 0.1 mm and may be 0.22-0.24 mm, but not limited to this range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Quinones, Beach, and Miyoshi such that the thickness tm of the die pad is greater than the thickness of the nitride semiconductor chip.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Quinones (U.S. PGPub 2009/0057855) in view of Beach (U.S. PGPub 2005/0145883) and Miyoshi (U.S. PGPub 2013/0049231) and further in view of Ueshima (U.S. PGPub 2012/0292087).
Regarding claims 13-14, the combination of Quinones, Beach, and Miyoshi does not teach wherein a melting point of the adhesive is higher than a melting point of a secondary adhesive for mounting the device on a primary circuit board and wherein the adhesive has a melting point of at least 260° C. and at most 330° C.
Ueshima teaches wherein a melting point of an adhesive used to attach a semiconductor device to a die pad is higher than a melting point of a secondary adhesive for mounting the device on a primary circuit board, and wherein the melting point of the adhesive is 268 C (Figs. 1A-1E, semiconductor device 10, adhesive/solder 30, [0052], die pad 22, [0053]; secondary adhesive 70 [0062]; melting point of the adhesive/solder 18 is 268 C [0093]; melting point of the secondary adhesive is 220 C [0096]). In the case 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ueshima with Quinones, Beach, and Miyoshi such that wherein a melting point of the adhesive is higher than a melting point of a secondary adhesive for mounting the device on a primary circuit board and wherein the adhesive has a melting point of at least 260° C. and at most 330° C for the purpose of preventing melting of the die-bonding solder during mounting to the circuit board ([0096]).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quinones (U.S. PGPub 2009/0057855) in view of Beach (U.S. PGPub 2005/0145883) and Miyoshi (U.S. PGPub 2013/0049231) and further in view of Mustanir (U.S. PGPub 2016/0276251).
Regarding claim 18, the combination of Quinones, Beach, and Miyoshi does not explicitly teach wherein the length L of the semiconductor chip is at least 3.12 mm. 
Miyoshi teaches wherein the length L of the semiconductor chip is less than the size of the die pad ([0141]). 
Mustanir teaches wherein a die pad in a QFN package may be 5x5 mm ([0005]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Further, the chip length of 3.12 mm in combination with Miyoshi satisfies the relationship required by claim 1. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mustanir with Quinones, Beach, and Miyoshi such that the length L of the semiconductor chip is at least 3.12 mm for the purpose of accommodating a larger semiconductor chip (Mustanir, [0005]). 
Regarding claim 20, the combination of Quinones, Beach, and Miyoshi does not explicitly teach wherein the length L of the semiconductor chip is at least 3.12 mm. 
Miyoshi teaches wherein the length L of the semiconductor chip is less than the size of the die pad ([0141]). 
Mustanir teaches wherein a die pad in a QFN package may be 5x5 mm ([0005]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Further, the chip length of 3.12 mm in combination with Miyoshi satisfies the relationship required by claim 10 when tc = 0.22 mm and tm = 0.21 mm. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mustanir with Quinones, Beach, and Miyoshi such that the length L of the semiconductor chip is at least 3.12 mm for the purpose of accommodating a larger semiconductor chip (Mustanir, [0005]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.